DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case:
In claim 1, the recitation of “a piece of soap” is taken as an intended use and thus not positively recited to be given patentable weight. This interpretation is further substantiated by the positive recitation of the piece of soap in claim 17. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the closing abutment" in line 6. Claim 8 previously introduced a first closing abutment and a second closing abutment, it is not clear which abutment is being referred to.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pai (US Patent No. 8,132,502).
Re: Claim 1, Pai discloses the claimed invention including a soap dispenser, comprising:
a soap holder (1, 2), inherently can be arranged to engage with a piece of soap (F) (Fig. 4, Col. 5 & 6, lines 67 & 1-3, holder engaging material);
a knife holder (23), arranged to be rotatably connected with the soap holder, such that the soap holder and the knife holder may rotate relative to each other over an axis of rotation (Depicted in Fig. 1-2); the knife holder comprising:
a knife-blade module (232), provided substantially radially relative to the axis of rotation, arranged to engage with the piece of soap, such that when the soap holder is rotated relative to the knife holder, the knife-blade module scrapes over the piece of soap (Fig. 2 and 6, Col. 6, lines 4-6, knife provided radially of the axis of rotation and soap rotates relative thereto); and
one or more exit openings (interior of 2 defines an opening), provided substantially under the knife-blade module, arranged as an exit for scrapings of the piece of soap (Fig. 2 & 6, Col. 6, lines 7-8, opening for exit of scrapings).
Re: Claim 2, Pai discloses the claimed invention including the one or more exit openings are comprised by the soap holder; and the soap dispenser further comprises a closing part (52), arranged to:
in a closed position, block the one or more exit openings of the soap holder (Col. 6, lines 53-55, closed position); and
in an open position, substantially not block the one or more exit openings, such that scraping from the piece of soap cannot exit the soap dispenser through the one or more exit openings (Depicted in Fig. 6).
Re: Claim 3, Pai discloses the claimed invention including the closing part is arranged to rotate over the axis of rotation relative to the soap holder between the open position and the closed position (Fig .6 depicts arrow showing rotation over the axis of rotation).
Re: Claim 4, Pai discloses the claimed invention including the closing part comprises a shell part (5) having an inner perimeter substantially similarly shaped as an outer perimeter of a part (12) of the soap holder in which the one or more exit openings are provided  (Depicted in Fig. 2) and the closing part comprises at least one access opening (515) arranged to be aligned with at least one exit opening by rotating the closing part relative to the soap holder over the axis of rotation (Fig .6 depicts arrow showing rotation over the axis of rotation).
Re: Claim 5, Pai discloses the claimed invention including the rotation of closing part is coupled to the rotation of the knife holder (Fig .6 depicts the rotation of the closing part coupled to the rotation of the knife holder).
Re: Claim 6, Pai discloses the claimed invention including the knife-blade module is aligned with the at least one access opening (Depicted in Fig. 6).
Re: Claim 7, Pai discloses the claimed invention including the closing part is arranged to be translated substantially radially relative to the axis of rotation between the open position and the closed position (Fig .6 depicts the rotation of the closing part is translated substantially radially relative to the axis).
Re: Claim 8, Pai discloses the claimed invention including the closing part comprises a first of a closing abutment (511) and a closing protrusion (532);
the soap holder comprises a second of the closing abutment (514) and the closing protrusion; and
the closing protrusion is arranged to engage with the closing abutment (511) when the closing part is in the closed position (Depicted in Fig. 6, Col. 6, lines 53-55, closing protrusion engaged with abutment).
Re: Claim 9, Pai discloses the claimed invention including the soap holder comprises one or more protrusions (14), arranged to engage with one or more indentations of the piece of soap, such that a rotation of the soap holder is coupled to a rotation of the piece of soap (Depicted in Fig. 3).
Re: Claim 10, Pai discloses the claimed invention including a clamping module (41, 313), arranged to clamp the soap holder and the knife holder in a direction parallel to the axis of rotation (Fig. 2, Col. 5, lines 22-24, 62-64, soap holder and knife holder clamped together).
Re: Claim 11, Pai discloses the claimed invention including a rotation of the clamping module around the axis of rotation is coupled to a rotation of the knife holder Fig. 2, Col. 5, lines 22-24, 62-64, soap holder and knife holder clamped together and provides for some rotation therein).
Re: Claim 12, Pai discloses the claimed invention including the soap dispenser further comprises a closing part, arranged to:
in a closed position, block the one or more exit openings of the soap holder (Col. 6, lines 53-55, closed position); and
in an open position, substantially not block the one or more exit openings, such that scraping from the piece of soap cannot exit the soap dispenser through the one or more exit openings (Depicted in Fig. 6), and
wherein the clamping module comprises an enclosing part (4), arranged to substantially enclose the piece of soap, the knife holder and the soap holder together with the closing part (Depicted in Fig. 4).
Re: Claim 13, Pai discloses the claimed invention including the soap holder comprising an urging element (32) arranged to urge the piece of soap towards the knife-blade module (Depicted in Fig. 3, Col. 6, lines 2-8, urged toward knife).
Re: Claim 15, Pai discloses the claimed invention including the soap holder may be translated relative to the knife holder parallel to the axis of rotation between a first position and a second position, wherein:
in the first position, the soap piece provided in the soap holder is placed at a distance from the knife-blade module (Col. 6, lines 1-4, piece placed in a distance from knife module); and
in the second position, the piece of soap engages with the knife-blade module (Col. 6, lines 4-8, piece moved to engage knife module).
Re: Claim 16, Pai discloses the claimed invention including the knife-blade module extends from a first radius relative to the axis of rotation to a second radius relative to the axis of rotation, wherein the first radius is greater than 0; and the knife-blade module comprises one or more knife-blades (322), which are arranged to engage with the piece of soap on substantially every radius between the first radius and the second radius (Depicted in Figs. 1-2, Col. 5, lines 4-6, knife blades provided along the radius).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pai (US Patent No. 8,132,502) as applied to claim 13 above, and further in view of Wilson (US Patent No. 823,572).
Re: Claim 14, Pai discloses the claimed invention including the urging element comprises a pressure plate, wherein the pressure plate is arranged to engage with the piece of soap (Col. 6, lines 5-7, pressure plate) except for a spring. However, Wilson discloses a spring (i) and a pressure plate (h), wherein the pressure plate is arranged to engage with the piece of soap (j) (Fig. 1, p.1, lines 75-83, pressure plate and spring engaging soap).
It would have been obvious to one having ordinary skill in the art at the time of effective filing date to include a spring as taught by Wilson, since Wilson states on page 1, lines 82, that such a modification maintains pressure on the soap, such that when the pressing plate isn’t actively urged forward, the piece of soap is maintained in engagement with the knife module for ready operation. 
Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pai (US Patent No. 8,132,502) as applied to claim 16 above, and further in view of Ritter (US Patent No. 2,700,995).
Re: Claim 17, Pai discloses the claimed invention including a device inherently capable of being used with a piece of soap arranged to be provided in a soap holder of the soap dispenser according to claim 16 except for expressly reciting said soap. However, Ritter discloses a piece of soap (5), wherein the piece of soap substantially extends from the first radius to the second radius.
It would have been obvious to one having ordinary skill in the art at the time of effective filing date to include a piece of soap as taught by Ritter, since the device of Pai is inherently capable of receiving and grating soap as cheese and soap have relatively similar consistencies, and further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re: Claim 18, Pai in view of Ritter discloses the claimed invention including one or more indentations, corresponding to one or more protrusions (14) of the soap holder, wherein the soap holder comprises an urging element arranged to urge the piece of soap towards the knife-blade module (Pai: Depicted in Fig. 3), and further in view of the piece of soap of Ritter discloses the claimed invention including one or more indentations (7), corresponding to one or more protrusions (6) of the soap holder, wherein the soap holder comprises an urging element arranged to urge the piece of soap towards the knife-blade module (Ritter: Fig. 2).
Re: Claim 19, Pai in view of Ritter discloses the claimed invention including the soap is circular and has an opening (8) in the center, the opening having a radius substantially equal to the first radius (Ritter: Figs 2 and 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edwards, Kaplan, Crankshaw, Shaver, Virk, Bisio, Conte, Buvelot, Menelau, and Nagoshi are cited disclosing the claimed subject matter of grating or shaving particulate from a solid material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754